Citation Nr: 9918435	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  94-12 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

INTRODUCTION

The veteran served on active duty from February 1971 to July 
1978.  

In a rating action dated in September 1978, the regional 
office denied service connection for a low back disability.  
The regional office determined that a back condition had not 
been shown or demonstrated on examination for discharge from 
service, or on a Department of Veterans Affairs (VA) 
examination in September 1978.  The veteran did not timely 
appeal this rating action, and this rating action became 
final.

In a rating in December 1988, the regional office reviewed 
the service medical records and records after service.  The 
regional office concluded that a back condition had existed 
before service, and had not been aggravated in service.  The 
regional office denied service connection for a low back 
disability, indicating that new and material evidence had not 
been submitted to reopen the claim.  The veteran did not 
timely appeal this rating action, and this rating action 
became final.  

In late 1989, the veteran sought to reopen his claim for 
service connection for a low back disability.  Thereafter, 
the regional office denied the veteran's claim on the basis 
that new and material evidence had not been submitted to 
reopen the claim for service connection for a low back 
disability.  Subsequently, the veteran presented a timely 
appeal, and testified at a hearing at the regional office in 
December 1991.  

The case was remanded by the Board of Veterans' Appeals (the 
Board) in May 1996 to afford the veteran another hearing.  
The veteran testified at a hearing before the Board in 
September 1996.  

In a decision in June 1997, the Board determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a low back disability, and the 
veteran's appeal was denied.  

Thereafter, the veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (the Court).  The Secretary of the 
Department of Veterans Affairs then filed a motion with the 
Court to remand the appeal, and vacate the Board's decision 
of June 1997, so that the Board could apply the regulatory 
definition of new and material evidence contained in 
38 C.F.R. § 3.156(a) (1998).  See Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998). 

In an order in November 1998, the Court granted the 
Secretary's motion, vacated the Board decision of June 1997, 
and remanded the case for additional consideration, 
consistent with the Secretary's motion.  The case is now 
before the Board relating to the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a low back disability.  


FINDINGS OF FACT

1.  The regional office has obtained all necessary evidence 
for disposition of the veteran's appeal.  

2.  In a rating dated in September 1978, the regional office 
denied service connection for a low back disability, and no 
timely appeal was perfected from this rating action.  

3.  In a rating action dated in December 1988, the regional 
office denied service connection for a low back disability on 
the basis that such disability had existed prior to service, 
and had not been aggravated in service.  A timely appeal was 
not perfected from this rating action.  

4.  The additional evidence received since the December 1988 
rating action is cumulative in nature and is not considered 
new and material; the additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

CONCLUSION OF LAW

The evidence received since the unappealed rating action of 
December 1988 denying service connection for a low back 
disability is not new and material; therefore, such evidence 
is insufficient to reopen the veteran's claim for service 
connection for a low back disability.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105, 3.156, 
20.200, 20.302 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains, in essence, that he has a 
low back disability which was incurred in or aggravated by 
service.  Initially, the veteran contended that his back 
disability had its inception in service when his spine was 
injured due to spinal blocks when he had surgical repair of 
inguinal hernias in 1973.  He then contended that he 
developed symptoms relating to the low back area in basic 
training, and that such symptoms increased severely after 
surgery for inguinal hernias in 1973.  The veteran contends 
that he has submitted new and material evidence to establish 
service connection for a low back disability.  

I.  Background

On a preinduction physical examination in February 1971, the 
veteran reported that he had back trouble.  He reported that 
he had been treated for muscle strain of the back, and that 
he had worn a brace.  Physical examination was essentially 
normal.  In late February 1971, the veteran was seen for 
complaints of low back pain and pain in the left side, of one 
year's duration.  Complaints of pain in the lower part of the 
back continued in March 1971, with physical examination of 
the back showing full range of motion.  There was no 
numbness, reflexes were equal, bilaterally, and strength was 
good.  The diagnostic impression was lumbar strain.  The 
veteran continued to have complaints of back pain, sometimes 
alone, and sometimes associated with lower abdominal pain and 
chest pain, for the next two years.  Physical examination of 
the back was within normal limits on these different 
occasions.  

In late February and early March 1973, the veteran was 
hospitalized for bilateral hernia repair.  In May 1973, he 
complained of chest pain and back pain again, and the 
diagnostic impression was "flu."  In October 1973, the 
veteran complained of low back pain after picking up a chair.  
There was tenderness of the lumbosacral area, with some 
limitation of motion.  There was negative straight leg 
raising.  An X-ray of the lumbosacral spine was interpreted 
as normal.  The diagnostic impression was muscle strain.  
Thereafter, the service medical records are negative for any 
complaints, findings, or diagnoses relating to the low back 
until November 1976, when the veteran again complained of low 
back pain.  There was some paraspinous muscle spasm, and no 
radicular findings.  The diagnostic impression was acute 
strain.  The veteran again complained of back pain in July 
1977, and an X-ray of the lumbar spine showed no evidence of 
disc disease.  In September 1977, orthopedic examination 
showed no pathology.  The veteran was seen on a few occasions 
in May 1978 for pain involving multiple joints.  On 
examination for discharge from service in July 1978, the 
veteran reported a history of recurrent back pain.  Physical 
examination of the spine was negative.  

In July 1978, the veteran submitted a claim for service 
connection for pain in the right groin area and for a 
"backache."  

On a VA examination in September 1978, the veteran reported a 
history of recurring low back pain of several years duration, 
with no particular injury.  Physical examination showed a 
full range of motion of the lumbar spine without tenderness 
or evidence of pain.  An X-ray of the lumbosacral spine 
showed no abnormalities.  

In a rating action dated in September 1978, the regional 
office granted service connection for carpal tunnel syndrome 
of the right wrist, evaluated as 10 percent disabling.  He 
was also granted service connection for residuals of 
bilateral inguinal hernia repair.  The regional office denied 
service connection for a back condition.  The veteran was 
advised of the decision denying service connection for a back 
condition, and he did not timely appeal.  

VA outpatient treatment reports in 1979 and 1980 show 
complaints involving multiple joints, including the low back 
area.  An orthopedic examination in October 1979 showed no 
physical abnormalities and no neurological deficit.  The 
examiner indicated that he was unable to explain the 
veteran's symptoms.  The veteran was referred for 
neurological examination.  In December 1979, neurological 
examination showed no evidence of neurological dysfunction, 
and a functional origin for his complaints was considered.  

On a VA examination in February 1981, the veteran had 
complaints involving multiple joints, including pain in the 
lower back.  He indicated that the back pain had developed in 
1973.  Neurological examination was essentially normal.  He 
repeated this history on a VA examination to evaluate his 
wrist disability in August 1984. 

VA outpatient treatment reports showed continued complaints 
involving pain in the low back area.  In December 1984, an 
X-ray of the lumbosacral spine was interpreted as normal.  An 
electromyogram was normal for the paraspinal muscles in the 
right lower extremity.  

The veteran continued to complain of pain in the lumbosacral 
area, and a CT scan in March 1986 was interpreted as showing 
a protruded disc herniation at L4-L5 interspace and 
compression of the L5 nerve root.  An X-ray of the 
lumbosacral spine in November 1987 showed mild narrowing of 
the L4-L5 interspace.  Physical examination resulted in the 
diagnosis of lumbosacral strain.  

In a decision in November 1988 relating to issues involving 
increased ratings, the Board noted that the veteran had 
presented an argument for entitlement to service connection 
for a back disorder; claiming it was secondary to surgery for 
bilateral inguinal hernia repair in service at a hearing 
before the Board in September 1988.  This matter was referred 
to the regional office for consideration.  
In a rating decision in December 1988, the regional office 
denied service connection for a back disability, indicating 
that no new factual basis had been presented upon which to 
grant service connection for such a condition.  The veteran 
was advised of this decision, and he did not present a timely 
appeal.  

In November 1989, the veteran sought to reopen his claim for 
service connection for a back condition.  

In December 1989, the regional office obtained medical 
records from the Deaconess Hospital, Cincinnati, Ohio, 
indicating that the veteran was examined in May 1988 for 
complaints involving low back pain radiating intermittently 
down the legs.  His history showed similar complaints for 
several years.  It was noted that range of motion of the 
spine was decreased, and that X-rays of the lumbosacral spine 
were unremarkable.  The diagnostic assessment was mechanical 
low back pain, no evidence of discreet nerve lesion at this 
time.  

On a VA examination in November 1990, the veteran again 
indicated that he had pain in the low back, occasionally 
radiating down both legs.  He stated that he felt that the 
onset of the numbness and pain in his right leg to his toes 
began in 1973.  Aside from findings relating to the upper 
extremity, neurological examination was essentially normal.  
The diagnostic impression was lumbar strain, which the 
examiner stated was a diagnosis meaning that there is a 
history that is consistent with such diagnosis but without 
clear evidence of radiculopathy.  

VA outpatient treatment reports for 1990 show continued 
complaints of low back pain, with complaints of occasional 
radiation to the lower extremities.  Electromyogram studies 
in 1994 resulted in the opinion of no finding of lumbosacral 
radiculopathy.  It was noted that nerve conduction studies in 
December 1992 had been negative, while an electromyogram 
study in September 1991 had shown right lumbosacral 
radiculopathy.  

At a hearing at the regional office in December 1991, the 
veteran stated that his spine was injured in service when 
spinal anesthesia was attempted for a hernia repair.  He 
stated that the surgery in March 1973 caused the disability 
in the low back when the spine was injured.  The veteran 
provided similar testimony at a hearing before a member of 
the Board in September 1996.  

II.  Analysis

In order to reopen a claim for service connection, after a 
claim was finally disallowed, it is incumbent upon the 
applicant to submit new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant.  
The new and material evidence, by itself, or in connection 
with evidence previously assembled, should be so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  Except in a simultaneously contested claim, a 
claimant must file a notice of disagreement with a 
determination by the regional office within one year from the 
date that the agency mails notice of the determination to 
him.  Otherwise, that determination becomes final.  38 C.F.R. 
§ 20.302.  

A decision of a duly constituted rating agency that is final 
shall not be subject to revision on the same factual basis.  
Previous determinations that are final, including decisions 
of service connection, will be accepted as correct in the 
absence of clear and unmistakable error.  38 C.F.R. §§ 3.104, 
3.105.  

In determining whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
back disability, the Board has considered the decisions of 
the U.S. Court of Appeals for Veterans Claims (the Court) in 
Elkins v. West, 12 Vet. App. 209 (1999) and Winters v. West, 
12 Vet. App. 203 (1999).

In these case, the Court determined that, for reopening 
claims, a three part process is involved.  The VA must 
determine (1) whether new and material evidence as defined by 
38 C.F.R. § 3.156 and Hodge v. West, supra, has been 
presented; (2) if new and material evidence has been 
presented, whether, based on all the evidence, presuming its 
credibility, the claim is well grounded; and (3) if well 
grounded, and after the duty to assist has been satisfied, 
the evidence warrants an allowance or denial of the claim. 

In this case, the veteran did not appeal the September 1978 
rating decision denying service connection for a back 
condition.  He reopened his claim, and in a rating action 
dated in December 1988, the regional office denied service 
connection for a low back disability on the basis that such 
disability had existed prior to service, and had not been 
aggravated in service.  A timely appeal was also not 
perfected from this rating action.  The veteran has not 
alleged that the rating actions of September 1978 or December 
1988 were clearly and unmistakably erroneous.  Thus, in order 
to reopen the claim for service connection for a low back 
disability, it is incumbent upon the veteran to submit new 
and material evidence, evidence that is not cumulative and 
redundant, and had not been considered in the last rating 
action in December 1988.  

In reviewing the evidence of record in December 1988, the 
regional office determined that a back disability had existed 
prior to service, and had not been aggravated in service.  In 
this regard, the Board notes that a preinduction physical 
examination showed a history of low back pain, with a record 
of treatment by back brace.  This history of back disability 
prior to service was repeated by the veteran when he 
complained of back pain soon after entering service.  The 
veteran provided statements to VA physicians in the early 
1980's and at subsequent hearings to the effect that his back 
condition began in 1973.  However, such statements are not 
supported by the contemporaneous service medical records, 
especially the pre-induction examination, or other medical 
records.  The statements by the veteran several years after 
service that the back disability began in service in 1973 are 
not credible in the light of such contemporaneous medical 
records.  Thus, after reviewing all the evidence, the record 
clearly and unmistakably demonstrates that the veteran had a 
back disability prior to service.  See Vanerson v. West, 97-
1582 (U.S. Vet.App. Mar. 18,1999).

In service, the veteran continued to have some complaints 
involving the low back area on occasion, but X-rays of the 
lumbar spine on two occasions in service were negative.  An 
acute strain was diagnosed on two occasions in service, once 
in October 1973 and again in November 1976, and the veteran 
recovered.  The various examinations in service indicate that 
the back pain, which was manifested in service, was 
essentially similar to the back pain which occurred prior to 
service and for which the veteran wore a back brace prior to 
service.  Various examinations in service and X-rays of the 
lumbar spine in service showed no neurological or X-ray 
evidence of pathology.  Beside the episodes of acute strain 
from which the veteran recovered, episodes similar to that 
which occurred prior to service, physical examinations were 
essentially negative.  

It is further noted that the examination for discharge from 
service in July 1978 repeated the history of recurrent back 
pain, but showed an essentially normal back on examination 
for discharge.  Further, on the VA examination in September 
1978, the veteran reported a history of recurrent back pain, 
but physical examination and an X-ray of the lumbosacral 
spine were normal.  This leads to the conclusion that the 
veteran's low back disability, which clearly existed prior to 
service, was not aggravated during service.  The level of 
pathology of the back condition simply did not increase 
during service.  

When the veteran attempted to reopen his claim for service 
connection for a low back disability in 1988, these records 
were considered, as well as further records of examination 
and treatment in the 1980's.  VA outpatient treatment reports 
and VA examinations in the late 1970's and early 1980's 
merely showed complaints of back pain, without evidence of x-
ray or neurological disability.  These reports dealt with 
treatment some time after service, and fail to demonstrate 
that any back disability, which was present prior to service, 
increased in severity during service.  
The veteran submitted a report of a CT scan of March 1986 
with the diagnostic impression of a protruded lumbar disc.  
An X-ray of the lumbar spine showed mild narrowing of the L4-
L5 interspace.  However, these clinical tests in 1986 
occurred about 8 years after service, and fail to demonstrate 
that any back disability, which was present prior to service, 
increased in severity during service.  These clinical 
findings merely show the presence of disability years after 
the veteran's discharge from service, and do not show that 
any back disability was incurred in service, or that any back 
disability was aggravated in service.  There was no medical 
evidence or medical opinion provided that such findings were 
present in service, or that the veteran's back disability 
increased in severity during service.  The decision by the 
regional office to deny service connection for a low back 
disability in December 1988 was not timely appealed, and 
became final.  

Since the decision by the regional office in December 1988, 
the veteran has introduced additional medical evidence 
showing the presence of complaints of back pain many years 
after service.  Basically, the veteran introduced medical 
records showing a 1988 Deaconess Hospital admission for 
complaints involving low back pain radiating intermittently 
down the legs.  It was noted that range of motion of the 
spine was decreased, and that X-rays of the lumbosacral spine 
were unremarkable.  The diagnostic assessment was mechanical 
low back pain, with no evidence of discreet nerve lesion.  A 
VA examination in November 1990 again noted the veteran's 
complaints of low back pain, with some radiation down the 
legs.  Neurological examination at that time was normal.  
However, the VA outpatient treatment records continue to show 
complaints of low back pain, with some nerve conduction 
studies showing some abnormalities in 1991.  

These medical records introduced since the December 1988 
regional office rating action denying service connection for 
a low back disability, again, merely provide evidence of 
additional problems in the low back area many years after 
discharge from service.  These medical records are cumulative 
in nature, and are essentially similar to medical records 
previously considered by the regional office in its rating 
action in December 1988.  These additional medical records 
fail to provide any medical basis or medical opinion to 
establish that the veteran's back disability had its 
inception in service.  These medical records did not show 
that the back condition, which existed prior to service, 
increased in severity during the time he was in service.  The 
medical records provided after 1988 are too far removed from 
the period of the veteran's service.  There is no medical 
opinion which links these medical findings, 10 or more years 
after the veteran's service, to any increase in pathology of 
the veteran's back condition in service.  

The medical evidence introduced by the veteran after the 
December 1988 rating action are not considered new, but are 
considered cumulative and redundant.  Vargus-Gonzalez v. 
West, No. 96-536 (U.S. VetApp. Apr. 12, 1999).  Such medical 
evidence is considered similar to evidence considered in 
prior rating actions, and does not bear directly and 
substantially upon the specific matters under consideration.  
Such medical evidence, when considered by itself, or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The veteran appeared and testified at a hearing at the 
regional office in December 1991 and also before the Board in 
September 1996.  At these hearings, the veteran expressed his 
belief that the surgery in March 1973 caused the disability 
in the low back, or that such surgery may have aggravated his 
low back condition.  The veteran's statements at his hearings 
and on appeal essentially repeat the arguments and statements 
previously considered in the rating decision that became 
final in December 1988.  The veteran maintained on his claims 
received before December 1988 that his back disability had 
its inception in service, or was caused by the surgery in 
service in 1973.  The recent statements at his hearings and 
on appeal merely ascribe a particular incident as the cause 
of the incurrence or aggravation.  These statements are 
considered cumulative in nature.  These statements, by 
themselves, or in connection with evidence previously 
assembled, are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  

If such statements raise a different argument or approach 
without medical confirmation, such statements, if considered 
new and material, do not, with the other evidence, establish 
that the veteran's claim is well grounded.  In the same way, 
if the medical records submitted after 1988 are considered 
new and material, such records, with the other evidence, do 
not establish that the claim is well grounded.  Causative 
factors of a disease process amount to a medical question; 
only a physician's opinion would be competent evidence. 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  Thus, the veteran 
is not the proper person to present competent medical 
evidence that his back disability was caused by the surgery 
in 1973.  

It should be noted further that the veteran received 
treatment for back complaints prior to service, and prior to 
the surgery for his hernia in March 1973.  The service 
medical records, and other medical records, do not 
substantiate that the hernia surgery in 1973 caused the 
veteran's back condition, or aggravated this condition.  
There is also no medical opinion or medical evidence which 
traces the veteran's back complaints after service to any 
increase in the level of disability in the back or lumbar 
spine in service.  There is no medical or other objective 
evidence that the back condition increased in severity in 
service. 

The Board finds that the additional evidence submitted since 
the December 1988 rating decision denying service connection 
for a back disability is not new and material when viewed in 
the context of all the evidence, both new and old.  Evidence 
to reopen the claim for service connection for a low back 
disability has not been submitted.  


ORDER

The veteran has not submitted new and material evidence 
sufficient to reopen a claim for service connection for a low 
back disability.  The appeal is denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

